DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-8, 11, 13-15, 22-26, 30, 31 and 33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	In re claim 1, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2006/0237725 (Jeong et al.). The improvement comprises that the upper gate spacers 132 are not on the short sidewalls of the upper gate electrode 130.
	In re claim 11, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2009/0026526. The improvement comprises that the upper semiconductor substrate is on a portion of the lower semiconductor substrate, the portion less than a whole of the lower semiconductor substrate.
	In re claim 22, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2009/0026526. The improvement comprises that the upper interlayer insulating film covers sidewalls of the upper semiconductor substrate; and a second connection contact.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, submitted on 6/2/21, have been fully considered and are persuasive.  The rejection, as set forth in the final office action, has been withdrawn. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
June 7, 2021



/HSIEN MING LEE/